Citation Nr: 1620865	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-20 893	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION


The Veteran had active military service from June 1968 to January 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a compensable rating for bilateral hearing loss.

The Veteran also perfected his appeal of a September 2011 rating decision that, in pertinent part, denied service connection for hepatitis C.  An August 2014 rating decision granted service connection for hepatitis C that was assigned an initial 100 percent disability evaluation, and for cirrhosis of the liver that was assigned an initial 10 percent evaluation.  The RO's actions represent a full grant of the benefits sought as to the Veteran's claim.


FINDING OF FACT

On March 18, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal via a statement received by VA in March 2016 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
                                                   PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


